Citation Nr: 1705745	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO.  12-24 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 50 percent for major depressive disorder with alcohol abuse. 

2.  Entitlement to an increased disability rating in excess of 40 percent for degenerative disc disease, lumbar spine, formerly lumbar strain.  

3.  Entitlement to an increased disability rating in excess of 10 percent for Achilles tendonitis, right foot.  

4.  Entitlement to an increased disability rating in excess of 10 percent for Achilles tendonitis with hallux rigidus, left foot.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. B., Counsel


INTRODUCTION

The Veteran served on active duty from March 2000 to June 2001.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The claim was remanded by the Board in April 2016 for additional development.  

The issues of entitlement to an increased disability rating for right and left foot Achilles tendonitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the entire period on appeal, the Veteran's major depressive disorder with alcohol abuse (herein depression) most nearly approximates occupational and social impairment with reduced reliability and productivity due to such symptoms as chronic sleep impairment, nightmares, and depressed mood; the evidence has not demonstrated occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to symptoms such as obsessional rituals which interfere with routine activities, impaired impulse control, near-continuous panic or depression affecting ability to function independently, appropriately and effectively, spatial disorientation, speech that is intermittently illogical, obscure, or irrelevant, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances, and inability to establish and maintain effective relationships.

2.  Degenerative disc disease, lumbar spine, (herein lumbar spine disability) is manifested by painful forward flexion; unfavorable ankylosis of the entire thoracolumbar spine or IVDS with doctor prescribed bed rest for incapacitating episodes having a total duration of at least six weeks during the past twelve months has not been shown.  


CONCLUSIONS OF LAW

1.  Throughout the appellate period, the criteria for a disability rating in excess of 50 percent for depression are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.7, 4.21, 4.130, Diagnostic Code (DC) 9434 (2016).

2.  Throughout the appellate period, the criteria for a disability rating in excess of 40 percent for lumbar spine disability are not met.  38 U.S.C.A. § 1155; 38 C.F.R §§ 4.7, 4.71a, Diagnostic Codes (DCs) 5242, 5243 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which are based on the average impairment of earning capacity.  Individual disabilities are assigned separate DCs.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1 (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  
38 C.F.R. § 4.10 (2016). 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2016).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016). 

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 
12 Vet. App. 119 (1999).  

Major Depressive Disorder with Alcohol Abuse

The Veteran contends that a disability rating in excess of 50 percent is warranted for service-connected major depressive disorder with alcohol abuse (depression).  The Veteran's claim for increased rating was received in February 2011.  Therefore, the relevant focus for adjudicating his claim is the period beginning February 2010, one year prior to the claim for increase.  Hart v. Mansfield, 21 Vet. App. 505 (2007); cf 38 C.F.R. § 3.156(b) (2016).

Acquired psychiatric disorders such as depression are evaluated under DC 9434 by applying the criteria found under the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130.  Under 38 C.F.R. § 4.130, DC 9434, the next-higher rating, 70 percent, is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: Suicidal ideations; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships).  Id. 

The symptoms listed at 38 C.F.R. § 4.130 are not an exclusive or exhaustive list of symptomatology which may be considered for a higher rating claim.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has emphasized that the list of symptoms under a given rating is a nonexhaustive list, as indicated by the words "such as" that precede each list of symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed. Cir. 2013).  

Based on the evidence of record, a rating in excess of 50 percent is not warranted.  Specifically, while the medical and lay evidence of record indicate that symptoms of depression include chronic sleep impairment, nightmares, anxiety, intermittently depressed mood, decreased motivation, intrusive thoughts, feelings of detachment, hypervigilance, and limited socialization, the symptoms more approximate those listed in the criteria for a 50 percent rating.

For example, at his April 2011 and June 2016 VA examinations, as well as in his VA treatment records, his speech tone and rate have consistently been clear or within normal limits, his thought process and content logical and goal-oriented, and his judgment and insight unimpaired.  The first June 2016 VA examiner specifically found the Veteran's judgment to be intact.  Although the second 2016 VA examiner noted that his insight and judgment were poor, this statement was based upon the Veteran's continued focus on his VA claim rather than focusing on problems stemming from his alcohol abuse as well as the examiner's concern that he was malingering.  The Veteran's memory and concentration have consistently been described as normal or intact by his examiners and treatment providers.  The Veteran has denied hallucinations or delusions as well as homicidal thoughts or plans.  

Suicidal ideation has been reported throughout the claim.  During the April 2011 VA examination, the Veteran reported that he became suicidal after his back injury, but thought of it less often at the time of the examination.  He reported that he was now hopeful that he could get treatment for his mental and physical health issues and the examiner determined that he would be a low risk for suicide at that time.  During the first 2016 VA examination, the Veteran again reported suicidal ideation and the examiner noted the Veteran's reports of a long history of such thoughts. However, the Board notes that these reports have been made primarily in conjunction with his VA examination.  During his regular VA treatment, he consistently denied such suicidal thoughts.  Given this inconsistency, the Board is unable to rely on his claimed symptoms at the VA examinations of a suicidal intent or plan.

The Veteran reported during the first June 2016 VA examination that he had experienced panic attacks, lasting 15 or 20 minutes.  However, he did not report current or recent panic attack symptoms or even when such panic attacks occurred.  Rather, he reported a "previous" panic attack that resulted in his disorientation and erratic behavior.  The Board notes that VA treatment records document that either the Veteran denied panic attacks or did not report them, as multiple treatment records include a space for the physician to specifically indicate the presence of panic attacks as a current symptom and the space is consistently unchecked.  Moreover, at no time did the Veteran report near-continuous panic or depression affecting ability to function independently, appropriately, and effectively.  

Throughout the appeal during VA examination and treatment, the Veteran has been found to maintain minimum personal hygiene and handle his financial affairs.  He has generally been found to be able to perform all activities of daily living.  Although the April 2011 VA examiner indicated that the Veteran reported trouble with these activities, it was due to his physical health issues.  

At no time has the Veteran reported or the medical evidence demonstrated severe symptoms such as obsessional rituals which interfere with routine activities, impaired impulse control, spatial disorientation, speech that is intermittently illogical, obscure, or irrelevant, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances.

Moreover, there is insufficient evidence to show that a 70 percent rating is warranted based on overall social or occupational impairment.  The Board concedes that the evidence demonstrates difficulty with social functioning.  The Veteran reported during the April 2011 VA examination that he does not socialize at all and did not date because he was afraid of hurting someone in his sleep due to his nightmares.  He further reported that he felt that his medical issues prevent him from having a relationship and from having a job and that the changes in his social functioning occurred within the previous year.  However, an August 2015 VA treatment record indicated that the Veteran spoke with his daughter via a videoconferencing service.  Moreover, he was motivated to continue his sobriety because he wanted to build a good relationship with his daughter and so she could come stay with him during the summer.  

At his June 2016 VA examination, the Veteran reported having a few scattered friends, but that his relationship with his daughter's mother ended due to his drinking and mental health symptoms and that he isolated himself from his brothers.  He also reported that he does not have a relationship with his daughter, because her mother will not allow it.  However, he stated that he was close with his own mother. 

In terms of occupational functioning, the Veteran reported during the April 2011 VA examination that he last worked one-and-a-half years ago at a call center for six months.  He stated that he had had a good relationship with his supervisor and coworkers at that job.  He reported that he had applied to many other places for a job, but that he has not been accepted due to his physical health issues.  He also reported that his unemployment was not due, primarily, to the effects of his mental condition.  The VA examiner concluded that his current psychiatric symptoms cause occupational and social impairment with reduced reliability and productivity based upon symptoms such as disturbances in mood and motivation without difficulty understanding commands.  

The record also demonstrates that the Veteran has successfully completed many years of school during the course of the appeal.  VA treatment records in 2010, 2011, and 2012 state that the Veteran was very busy with school and that he was studying to become a registered nurse.  A July 2012 record indicated that the Veteran had one more year of school before he could apply for physicians' assistant school.  A June 2014 record indicated that he had one more year of school left to become a physical therapy tech and an August 2014 record indicated that he worked part time at school.  A January 2015 treatment record indicated that the Veteran was still going to school and was just hired as a nutritional aid.  A June 2015 treatment record indicated that the Veteran was attending school to obtain his PhD in physical therapy and that he was working part time as a bouncer in a bar.  An August 2015 record indicates that the Veteran was attending school to obtain his PhD in physical therapy.  In October 2015, the Veteran was noted to be having difficulty managing a life balance with school and was taking a break from school.  Finally, a March 2016 VA treatment record indicated that the Veteran was taking a break from school and working at a restaurant, but did not indicate that this was due to his service-connected disabilities.  

While the first June 2016 VA examiner did not provide an opinion as to the impact of the Veteran's service-connected disability on his ability to work or go to school, the examiner did note that the Veteran worked from 2012 to 2013 for a staffing agency and indicated that the Veteran had completed his college degree in business.  The second June 2016 VA examiner concluded that his service-connected depression resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self- care, and conversation.

Based on the foregoing, the Board finds that the weight of the evidence does not demonstrate occupational and social impairment with deficiencies in most areas of work, school, family relations, judgment, thinking, or mood.  VA treatment records and examinations demonstrate, and the Veteran, himself, has stated, that he has not experienced significant deficiencies with work or school due to his service-connected mental health symptoms.  While he has experienced deficiencies in family relations and social functioning, this has been to varying degrees throughout the appeal and he has maintained a relationship with his mother, his daughter, and his daughter's mother, as well as a few friends.  His judgment and thinking have consistently been found to be intact, logical, and generally not impaired due to his mental health symptoms.  Finally, while the Veteran has reported significant disturbances with his mood and depression during VA examination, he also denied depression frequently during VA treatment.  

Although the record demonstrates reports of some of the symptoms associated with a 70 percent disability rating in the relevant criteria, such as suicidal ideation and panic attacks, such symptoms have not been shown to be consistently present and have not been of such a severity or frequency to warrant an increased disability rating.  Moreover, at no time has the Veteran reported or the medical evidence demonstrated the other severe symptoms listed in the rating criteria, such as obsessional rituals which interfere with routine activities, impaired impulse control, spatial disorientation, speech that is intermittently illogical, obscure, or irrelevant, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances.

Given the evidence above, the Board concludes that the Veteran's symptoms do not more nearly approximate a 70 percent disability rating and have not at any time during the appellate period.  38 C.F.R. §§ 4.7, 4.21, 4.73, DC 9434.

Degenerative Disc Disease, Lumbar Spine

In this case, the Veteran contends that his lumbar spine disability is worse than currently rated.  His claim for increased rating was received in February 2011.  Therefore, the relevant focus for adjudicating his claim is the period beginning February 2010, one year prior to the claim for increase.  Hart v. Mansfield, 21 Vet. App. 505 (2007); cf 38 C.F.R. § 3.156(b) (2016).

The Veteran's lumbar spine disability has been evaluated as 40 percent disabling under Diagnostic Code 5242 for degenerative arthritis of the spine.  Under the formula for rating spine disorders (Diagnostic Codes (DCs) 5235-5242), the next highest rating, 50 percent, is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating contemplates unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2016).  

Unfavorable ankylosis is a condition where the entire thoracolumbar spine is held in flexion or extension and the condition results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  38 C.F.R. § 4.71a, General Rating Formula of Disease and Injuries of the Spine, Note (5) (2016).  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5243, for intervertebral disc syndrome (IVDS), the next highest rating, 60 percent, contemplates incapacitating episodes having a total duration of at least six weeks during the past twelve months.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Associated objective neurological abnormalities (e.g., bladder and bowel impairment) are to be evaluated separately.  These criteria are an alternative to rating on the basis of orthopedic and neurologic manifestations under the General Formula for Diseases and Injuries of the Spine, and a rating is assigned on the basis of which method results in the higher rating.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (2) (2016).

Therefore, under the regulations pertaining to the lumbar spine, the only avenue for an increased schedular rating is upon a showing of ankylosis of at least some part of the spine or evidence of IVDS requiring doctor-prescribed bedrest of at least six weeks during a 12-month period.  

The Board finds that the Veteran's lumbar spine disability more closely approximated a 40 percent disability rating throughout the period on appeal.  Upon examination in April 2011 and June and August 2016, the Veteran clearly demonstrated movement throughout his spine, thus demonstrating that his spine was not fixed or held in flexion or extension to any degree.  The 2011 and 2016 VA examiners specifically found that there was no evidence of ankylosis upon examination.  Moreover, there is no evidence of any difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  

Similarly, there is no evidence of IVDS requiring doctor-prescribed bedrest to address his lumbar spine symptoms.  During the April 2011 VA examination, the examiner specifically stated that there were no signs of IVDS and the Veteran stated that his lumbar spine disability had not resulted in any incapacitating episodes.  Both 2016 VA examiners stated that the Veteran did not have IVDS and thus did not state whether the Veteran's back disability resulted in incapacitating episodes.  

Although VA treatment records document continued treatment for the lumbar spine, they do not contradict the findings of the VA examiners throughout this claim.  Moreover, VA treatment records do not document any periods of incapacitation but do document the Veteran's participation in significant physical activity such as weight lifting and cardiovascular exercise.  

As noted above, there is no indication in the medical evidence, nor has the Veteran reported unfavorable ankylosis of the entire thoracolumbar spine or IVDS requiring doctor prescribed bed rest for incapacitating episodes having a total duration of at least six weeks during the past twelve months.  Therefore, an increased schedular rating under Diagnostic Code 5237 or 5243 is not warranted.  

As part of this rating, the Board has also considered whether a separate evaluation is warranted for any neurological complications resulting from his lumbar spine disability.  Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  DC 8520 provides the rating criteria for paralysis of the sciatic nerve, where complete paralysis of the sciatic nerve warrants an 80 percent evaluation; with complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  Incomplete paralysis of the sciatic nerve warrants a 60 percent evaluation if it is severe with marked muscular dystrophy, a 40 percent evaluation if it is moderately severe, a 20 percent evaluation if it is moderate or a 10 percent evaluation if it is mild.  38 C.F.R. § 4.124a, DC 8520 (2016).

The Veteran has reported radicular symptoms with pain radiating from his back down his lower extremities throughout the claim.  His problem list within the VA treatment records includes lumbar radiculopathy.  However, this appears to be based upon the Veteran's subjective reports of radiating pain.  There is no evidence of a diagnostic study demonstrating the presence of a neurologic disability stemming from the service-connected lumbar spine disability.  

Upon examination in April 2011, his neurologic examination was negative as the examiner found no evidence of permanent nerve root involvement in his lumbar spine disability.  In addition, the June 2016 VA examiner stated that he was a board-certified neurologist with over three decades of clinical experience as support for his findings that there are no objective neurological findings related to the Veteran's lumbar spine disability.  Finally, the August 2016 VA examiner also stated that there are no radicular signs or symptoms due to lumbar radiculopathy.  Thus, despite the Veteran's reports throughout the claims file or the diagnoses based solely on the Veteran's subjective reports, three different medical professionals and/or neurology specialists have examined him and found no evidence of any neurologic symptoms related to his lumbar spine disability.  

Based on the foregoing, the Board concludes that overall, there exists no basis under the schedular criteria for an increased rating in excess of 40 percent for the service-connected lumbar spine disability.  As such, the claim for a higher schedular rating must be denied.  38 C.F.R. §§ 4.3, 4.7.  

In considering the appropriate disability ratings, the Board has also considered the Veteran's statements that his psychiatric and spine disabilities are worse than the ratings he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his disabilities according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issues on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Notably, as was established in Mauerhan, 16 Vet. App. at 444, a schedular rating for psychiatric disorders is not necessarily limited to the enumerated symptoms in the general rating formula, and no relevant symptoms have been excluded in the Board's analysis. As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.  Moreover, the Board has explained why the Veteran's relevant symptoms do not merit ratings greater than the ones assigned.  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In addition, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions does not capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected disability.

Finally, although the Veteran has claimed entitlement to a total disability rating based on individual unemployability, this issue was considered by the RO in December 2015, and he did not submit a timely notice of disagreement to that decision.  Moreover, the evidence does not indicate that his service-connected disabilities have worsened since that time.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Accordingly, the Board concludes that the preponderance of the evidence is against the claim, and it is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not helpful to the Veteran.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in March 2011.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file and the Veteran has not identified any outstanding and available treatment records to VA.  While VA treatment records indicate that the Veteran was receiving private chiropractic treatment for his lumbar spine, the Veteran was asked to identify outstanding private records in an August 2016 letter, and he responded that same month stating that he had no additional evidence to provide.  

VA provided adequate examinations.  As discussed above, the Board finds that the VA medical examinations obtained in this case are adequate, as they are predicated on a full examination of the Veteran.  The examiners considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided all necessary findings as well as a complete rationale for the opinions stated, relying on the evidence reviewed.  

Specifically, regarding the lumbar spine disability, the Board notes that the VA examinations did not provide both active and passive motion, in weight-bearing and nonweight-bearing as discussed in Correia v. McDonald, 28 Vet. App. 158 (2016).  However, in this case, the next highest rating available required the presence of ankylosis and did not hinge on range of motion.  Thus, the VA examinations of the lumbar spine are not inadequate on this basis.  

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination regarding the service-connected depression and lumbar spine disabilities has been met.  38 C.F.R. § 3.159(c)(4).

The issue on appeal was previously before the Board in April 2016, when it was remanded for additional development.  In accordance with the remand instructions, in relevant part, all outstanding VA treatment records have been associated with the claims file, the Veteran was asked to identify any outstanding treatment records, new VA examinations were provided, and a supplemental statement of the case was issued in September 2016.  Since the record reflects substantial compliance with the prior remand instructions, the Board may proceed with adjudication of the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist. 


ORDER

A disability rating in excess of 50 percent for major depressive disorder with alcohol abuse is denied.  

A disability rating in excess of 40 percent for degenerative disc disease, lumbar spine, is denied.  


REMAND

In a recent case, the United States Court of Appeals for Veterans Claims (Court) held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of "38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Under 38 C.F.R. § 4.59 (2016), "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  As such, pursuant to Correia, an adequate VA joints examination must, wherever possible, include range of motion testing on active and passive motion and in weight-bearing and nonweight-bearing conditions.

On review, the 2011 VA examination report addressing the right and left foot Achilles tendonitis provided only range of motion findings noted to be on active motion and did not address range of motion findings in passive motion and weight-bearing and nonweight-bearing.  In addition, the June 2016 VA examiner did not provide any range of motion findings.  The examiner specifically noted pain on weight-bearing and nonweight-bearing for the left foot, but did not provide further information as to the impact on range of motion or functioning, if any.  As such, applying Correia to these VA examination reports, the Board finds that they are inadequate. 

In addition, the April 2016 Board remand requested that the examiner indicate whether the Veteran's pes planus of the talus on the left foot and/or his right foot deformities represent manifestations or a progression of the service-connected disability.  If not, the examiner was to clearly indicate whether it is medically possible to separate the symptoms/effects of diagnosed pes planus of the talus on the left foot and/or the right foot deformities from those associated with each service-connected disability.  The June 2016 VA foot examination and opinion did not provide the requested opinions.  On remand, the examiner must provide the requested opinions with a thorough rationale.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records and associate them with the virtual claims file. 

2.  Schedule the Veteran for a new VA examination, to determine the current nature and severity of his Achilles tendonitis, right foot, and Achilles tendonitis with hallux rigidus, left foot.  The claims folder must be made available to and reviewed by the examiner.  All indicated studies, including x-rays, should be performed.

The evaluation of the ankles/feet should include range of motion studies.  The examiner should address any functional loss due to pain or painful motion as well as weakness, excess fatigability, incoordination, or pain on movement, swelling or atrophy.  The examiner must address at what point pain begins.  Any additional functional loss should be expressed in terms of the degree of additional limitation of motion.

In addition, with respect to range of motion testing, this must be conducted on active and passive motion and in weight-bearing and nonweight-bearing conditions (pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016)).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should indicate whether the Veteran's pes planus of the talus on the left foot and/or his right foot deformities represent manifestations, or a progression of the service-connected disability.  If not, the examiner should clearly indicate whether it is medically possible to separate the symptoms/effects of diagnosed pes planus of the talus on the left foot and/or the right foot deformities from those associated with each service-connected disability.

The examiner should also describe the functional impact of the Veteran's Achilles tendonitis, right foot, and Achilles tendonitis with hallux rigidus, left foot.  In particular, the examiner should describe what types of employment activities would be limited, what types of employment would not be limited (if any), and whether any limitation on employment would likely be permanent. 

A complete rationale should be provided for all conclusions reached.

3.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


